511'30-^2.
MR. GETZELL 3.      MURRELL
#1954144
81i0nFMM2B21:i
HUNTSVILLE, TEXAS 77349
                                                                     RECEIVED IN
                                        December 11 ,201 5q0URT QF CRIMINAL APPEALS

                                                                     DEC 17 2015

HE:•••iCEA:-:Na0n.CIR-51 ,130-02,   STATUS REPORT

                                                                  Abel Acosta, Clerk
ABEL ACOSTA, CLERK
COURT OF CRIMINAL APPEALS
P.O. BOX 12308, CAPITOL STATION
AUSTIN, TEXAS 7B711



Dear Sir.


 My name is Getzell Johnson Murrell. I am the applicant in UR-51,130-02 now pending

before the court. I am requesting that your office provide me with a status report
of the current writ before the court.

I want to thank you in advance for your assistance in this matter;




                                                     Respectfully submitted,



                                                    Getzell 3,    Murrell
                                                    Reg. No. 1954144
                                                    810 FM 2821
                                                    Huntsville, Texas 77349